DETAILED ACTION
Claims 1–6 and 8–14 are currently pending in this Office action.  Claims 7, 15, and 16 stand canceled.  Claims 9–13 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7, 14, filed 08/15/2022, with respect to the rejection(s) of:
claims 1, 2, 4, 6, 7, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (KR 10-2017-0062374 A, machine translation, EPO espacenet); 
claims 1–5, 7, 8, and 14–16 under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2011-017029 A, machine translation);
have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  These prior art rejections are withdrawn in light of the amendment to claim 1, which narrows the “thermocurable resin” to one including a unit derived from ethylhexyl acrylate and acrylic acid as well as their relative contents.  The provisional nonstatutory double patenting rejection over claims from copending Application No. 17/272150 have been modified to address the limitations required by amended present claim 1.
	Applicant’s arguments on pages 9–11 are moot because the previous Office action did contain any obviousness rejections under 35 U.S.C. 103 over Iwasaki.
	However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objections
	The previous objection to claim 6 is withdrawn in light of the amendment correcting the same.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Here, claim 1 line 1 recites “[a]n adhesive composition for a foldable display.” The rejections below interpret “for a foldable display” as an intended use, because the body of the claim defines a structurally complete invention. Claims 2–6, 8, and 14 are likewise interpreted in this manner.

Claim Rejections - 35 USC § 112
	The previous rejection of claim 5 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting the same.
Claims 1–6, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unit derived from ethyl hexyl acrylate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the unit derived from acrylic acid" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 7 only recites “a unit,” so it is unclear whether or not either recitation in lines 8 and 9 refers to the same “unit.”
	Claims 2–6, 8, and 14 are indefinite by reason of their dependency from claim 1.
	Appropriate correction is required.
	For the purposes of the rejections below, “a unit” in line 7 of claim 1 will be interpreted as “units”

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 2017-0097850 A, machine translation, EPO espacenet) in view of Amano et al. (US 2005/0197450 A1; hereinafter “Amano ‘450”).
	With respect to claims 1 and 2, Kwon teaches an adhesive composition for foldable displays comprising an acrylic polymer containing polymerization units of 50 to 99 parts by weight (pbw) of a (meth)acrylic acid1 ester monomer and 1 to 20 pbw of a crosslinkable functional group; and crosslinking agents.  Claim 7.  The (meth)acrylic acid ester monomer is an alkyl (meth)acrylate wherein the alkyl group has 1 to 20 carbon atoms, such as 2-ethyl acrylate among others.  claim 3, ¶ 31.  In an embodiment, the crosslinkable group is a monomer having a carboxyl group, such as (meth)acrylic or acrylic acid.  claim 6, ¶ 36.  The storage modulus of the composition measured within the range of -20° to 90°C is 104 to 106 Pa.  claim 14.  Example 1 of Kwon is an adhesive composition comprising acrylic polymer (A1) derived from 98 parts by weight (pbw) of n-butyl acrylate and 2 pbw of acrylic acid; and crosslinking agent (N,N,N’,N’-tetraglycidyl-m-xylene diamine, commercial product BXX-5240; and xylene diisocyanate, commercial product BXX-5627).  ¶¶ 109–110.
	Kwon teaches that the storage modulus at 60°C is in the range of 104 to 106 Pa, but differs from the present claim because it teaches i) antistatic agents, but not an ionic salt as such; ii) n-butyl acrylate instead of ethylhexyl acrylate with acrylic acid in amounts within the present ranges; and iii) the storage modulus value after curing at 60°C but not at -30°C.  claim 14, ¶ 73.
	As to i), Amano ‘450 teaches an adhesive composition comprising an ionic liquid and a polymer, wherein the ionic liquid comprises an organic cation component and an anion component.  ¶ 58. The ionic liquid functions as antistatic agent with minimal bleeding and surface-staining, such as when applied to a liquid crystal display or other electronics.  ¶ 5, 30.
	Given that Kwon teaches antistatic agents and the advantages of the ionic salt of Amano ‘450, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an ionic salt in order to inhibit static electricity generation without bleeding and surface-staining.
	As to ii), Amano ‘450 teaches that the base polymer of its adhesive is (meth)acryl-based polymer containing as a main component an acrylate and/or methacrylate having an alkyl group with 1 to 14 carbons.  Claim 8.  An alkyl group has 6 to 14 carbons, such as 2-ethylhexyl acrylate, moderates the adhesive force of an adhesive containing the same.  ¶ 103.  Amano ‘450 exemplifies 2-ethylhexyl acrylate/acrylic acid copolymer.  ¶ 106.
	Given that Kwon and Amano ‘450 are both directed to alkyl acrylate based adhesives and the advantages of adhesives wherein the alkyl group of the alkyl acrylate has 6 to 14 carbons taught by Amano ’450, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ ethylhexyl acrylate instead of butyl acrylate in order to moderate the adhesive force of the adhesive containing the same.
	Alternatively, even without Amano ‘450, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Here, ethylhexyl acrylate differs from butyl acrylate only by four alkyl groups and branching.
	Given that Kwon teaches an isomer and homolog of ethylhexyl acrylate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermocurable resin prepared from ethylhexyl acrylate instead of butyl acrylate with a reasonable expectation that the resulting resin exhibits similar properties.
	As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Example 1 of the present disclosure is an adhesive composition comprising a copolymer (including units derived from 98 pbw of ethyl acrylate and 2 pbw of acrylic acid); crosslinking agent (N,N,N’,N’-tetraglycidyl-m-xylene diamine, commercial product BXX-5240; and xylene diisocyanate, commercial product BXX-5627); and LiTFSI.2  As discussed above, Kwon likewise includes antistatic agents and employs identical crosslinking agents to the present disclosure.
	While Kwon does not directly disclose the storage modulus at -30°C, since each of the claimed components is present and rendered obvious by the teachings of Kwon and Amano ‘450, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a storage modulus at -30°C in the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Kwon teaches that the weight average molecular weight of the acrylic polymer is 500,000 to 2,200,000 g/mol.  ¶ 26.
	Kwon differs from the present claim only because the disclosed weight average molecular weight overlaps with the presently claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kwon teaches an acrylic polymer having a weight average molecular weight that substantially overlaps the present claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermocurable resin as claimed.
	With respect to claim 4, Kwon teaches including antistatic agents, but is silent as to a metal salt or organic salt as the same.  ¶ 73.
	Amano ‘450 teaches an adhesive composition comprising an ionic liquid and a polymer, wherein the ionic liquid comprises an organic cation component and an anion component.  ¶ 58. The ionic liquid functions as antistatic agent with minimal bleeding and surface-staining, such as when applied to a liquid crystal display or other electronics.  ¶ 5, 30.
	Given that Kwon teaches antistatic agents and the advantages of the organic salt of Amano ‘450, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an organic salt in order to inhibit static electricity generation without bleeding and surface-staining.
	With respect to claim 6, Kwon teaches including antistatic agents, but is silent as to where the antistatic agent is an ionic salt where the anion is represented by Chemical Formula 1 as claimed.  ¶ 73.
	Amano ‘450 teaches that its ionic liquid comprises (CF3SO2)2N- or (C2F5SO2)2N- as anionic component so that the ionic compound as a low melting point.  ¶ 78.  One of ordinary skill in the art would reasonably understand that the ionic liquid is in liquid state in part due to this low melting point.  ¶ 29 (teaching that the ionic liquid is liquid at room temperature).  This ionic liquid has better charge neutralizing properties compared to prior art surfactants; and is more readily dispersed in adhesives compared to solid salts.  ¶ 31.
	Given that Kwon teaches antistatic agents and the advantages of the ionic salt taught by Amano ‘450, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an ionic salt having an ion as claimed in order to provide improved charge neutralization and ready dispersion of the antistatic agent in an adhesive.
	With respect to claim 8, Kwon teaches that the acrylic polymer has a glass transition temperature of -100° to 0°C.  ¶ 25.

Claim(s) 1–6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 2017-0097850 A, machine translation, EPO espacenet) in view of Amano et al. (JP 2005-306937 A, machine translation; hereinafter “Amano ‘937”).
	With respect to claims 1, 2, 4, 5, and 14, Kwon teaches an adhesive composition for foldable displays comprising an acrylic polymer containing polymerization units of 50 to 99 parts by weight (pbw) of a (meth)acrylic acid3 ester monomer and 1 to 20 pbw of a crosslinkable functional group; and crosslinking agents.  Claim 7.  The (meth)acrylic acid ester monomer is an alkyl (meth)acrylate wherein the alkyl group has 1 to 20 carbon atoms, such as 2-ethyl acrylate among others.  claim 3, ¶ 31.  In an embodiment, the crosslinkable group is a monomer having a carboxyl group, such as (meth)acrylic or acrylic acid.  claim 6, ¶ 36.  The storage modulus of the composition measured within the range of -20° to 90°C is 104 to 106 Pa.  claim 14.  Example 1 of Kwon is an adhesive composition comprising acrylic polymer (A1) derived from 98 parts by weight (pbw) of n-butyl acrylate and 2 pbw of acrylic acid; and crosslinking agent (N,N,N’,N’-tetraglycidyl-m-xylene diamine, commercial product BXX-5240; and xylene diisocyanate, commercial product BXX-5627).  ¶¶ 109–110.
	Kwon teaches that the storage modulus at 60°C is in the range of 104 to 106 Pa, but differs from the present claim because it i) teaches antistatic agents, but not an ionic salt as such; ii) exemplifies n-butyl acrylate instead of ethylhexyl acrylate with acrylic acid in amounts within the present ranges; and iii) teaches the storage modulus value after curing at 60°C but not at -30°C.  claim 14, ¶ 73.
	As to i), Amano ‘937 teaches an antistatic adhesive comprising a (meth)acrylic polymer containing (meth)acrylic monomer having 1 to 14 carbon alkyl group as a main component; and a fluorine-containing lithium imide salt.  abstract.  The fluorine-containing lithium imide salt has good compatibility with (meth)acrylic polymers, imparts high antistatic properties, and does not corrode metals.  ¶ 15.
	Given that Kwon teaches antistatic agents and the advantages of the ionic salt taught by Amano ‘937, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an ionic salt as the antistatic agent in order to ensure good compatibility with (meth)acrylic polymers, high antistatic properties, and non-corrosiveness.
	As to ii), Amano ‘937 teaches that the (meth)acrylic polymer containing (meth)acrylic monomer having 1 to 14 carbon alkyl group as a main component has an acid value of 29 or less.  abstract.  An acrylic copolymer derived from 2-ethylhexyl acrylate with 3.7 pbw or less of acrylic acid relative to total 2-ethylhexyl acrylate and acrylic acid possesses an acid value of 29 or less and so provides optimal antistatic properties.  ¶ 23. The reference further teaches that heat resistance properties can be optimized by adjusting the constituent monomer content of the (meth)acrylic polymer.  ¶ 16.
	Given that Kwon and Amano ‘937 are both directed to alkyl acrylate based adhesives and the advantages of the 2-ethylhexyl acrylate/acrylic acid copolymer taught by Amano ‘937, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermocurable resin including units derived from ethylhexyl acrylate and acrylic acid as claimed in order to provide optimal antistatic and heat resistance properties.
	Alternatively, even without Amano ‘937, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Here, ethylhexyl acrylate differs from butyl acrylate only by four alkyl groups and branching.
	Given that Kwon teaches an isomer and homolog of ethylhexyl acrylate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermocurable resin prepared from ethylhexyl acrylate instead of butyl acrylate with a reasonable expectation that the resulting resin exhibits similar properties.
	As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Example 1 of the present disclosure is an adhesive composition comprising a copolymer (including units derived from 98 pbw of ethyl acrylate and 2 pbw of acrylic acid); crosslinking agent (N,N,N’,N’-tetraglycidyl-m-xylene diamine, commercial product BXX-5240; and xylene diisocyanate, commercial product BXX-5627); and LiTFSI.4  As discussed above, Kwon likewise includes antistatic agents and employs identical crosslinking agents to the present disclosure.
	While Kwon does not directly disclose the storage modulus at -30°C, since each of the claimed components is present and rendered obvious by the teachings of Kwon and Amano ‘937, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a storage modulus at -30°C as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Kwon teaches that the weight average molecular weight of the acrylic polymer is 500,000 to 2,200,000 g/mol.  ¶ 26.
	Kwon differs from the present claim only because the disclosed weight average molecular weight overlaps with the presently claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kwon teaches an acrylic polymer having a weight average molecular weight that substantially overlaps the present claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermocurable resin as claimed.
	With respect to claim 6, Kwon teaches antistatic agents, but is silent as to where it is an ionic salt comprising an anion represented by Chemical Formula 1 as claimed.
	Amano ‘937 teaches an antistatic adhesive comprising a (meth)acrylic polymer containing (meth)acrylic monomer having 1 to 14 carbon alkyl group as a main component; and a fluorine-containing lithium imide salt.  abstract.  The fluorine-containing lithium imide salt has good compatibility with (meth)acrylic polymers, imparts high antistatic properties, and does not corrode metals.  ¶ 15.  The reference exemplifies LiN(C2F5SO2)2 as a salt provide particularly excellent antistatic properties.  ¶ 40.
	Given that Kwon teaches antistatic agents and the advantages of the fluorine-containing lithium imide salt taught by Amano ‘937, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an ionic salt comprising an anion represented by Chemical Formula 1 in order to provide excellent antistatic properties.
	With respect to claim 8, Kwon teaches that the acrylic polymer has a glass transition temperature of -100° to 0°C.  ¶ 25.

Double Patenting
Claims 1, 2, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/272150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 discloses an adhesive layer comprising an adhesive composition or cured product thereof wherein the adhesive composition comprises a (meth)acrylic resin having a glass transition temperature of -70°C or lower, an epoxy crosslinking agent, a metal salt, and aceylacetone, the adhesive layer having a storage modulus of 105 to 106 at -30°C or 104 to 105 at 60°C.
Copending claim 6 differs from the present claims because it is silent as to where the thermocurable resin includes a unit derived from ethylhexyl acrylate and acrylic acid in the relative contents as claimed.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The specification of ‘150 teaches an adhesive composition A comprising copolymer A (derived from 98 parts by weight of ethylhexyl acrylate and 2 parts by weight of acrylic acid), a crosslinking agent (epoxy-based crosslinking agent), and a metal salt, wherein adhesive composition A has storage modulus of 5.8 x 105 at -30°C and of 2.8 x 104 at 60°C.  13:10–19; 14:1–3, Table 1.  This composition exhibits satisfactory gel fraction as well as good static folding, dynamic folding, and thermal shock test results.  Id.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an adhesive composition by selecting a thermocurable resin including a unit derived from ethylhexyl acrylate and acrylic acid in the relative contents as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kwon explains that “(meth)acrylic acid” means acrylic acid or methacrylic acid; and “(meth)acrylate” means acrylate or methacrylate.  ¶¶ 28, 31.
        2 Applicant failed to define this compound, but it appears to be bis(trifluoromethane)sulfonium lithium salt enumerated at Specification 9:15–16.
        3 Kwon explains that “(meth)acrylic acid” means acrylic acid or methacrylic acid; and “(meth)acrylate” means acrylate or methacrylate.  ¶¶ 28, 31.
        4 Applicant failed to define this compound, but it appears to be bis(trifluoromethane)sulfonium lithium salt enumerated at Specification 9:15–16.